 

FILED
August 13, 2019

 

 

 

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA re

UNITED STATES OF AMERICA, )

) Case No. 2:15-cr-00125-GEB
Plaintiff, )
v. )

) ORDER FOR RELEASE OF

SERGIO AMBRIZ, ) PERSON IN CUSTODY

Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, SERGIO AMBRIZ, Case No.
2:15-cr-00125-GEB from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

_X__ Release on Previously Ordered Supervised Release Conditions

Bail Posted in the Sum of: $
Co-Signed Unsecured Appearance Bond

Secured Appearance Bond

X_ (Other) Conditions as stated on the record.

Xx (Other) The Defendant is ordered released from the U.S, Marshall lock up to the custod

 

of the Probation Officer on 8/19/2019 at 9:00 a.m. for transport to the Well Space dru

 

treatment facility.

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _8/13/2019  at_2:35 p.m.

 

~

   

Edmutid F. Btennan
United States Magistrate Judge

 
